DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/503,027, last communication received on 10/19/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,028 B1 (hereinafter P028). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P028
A system for use with a vehicle, the system comprising:
A method to remotely test a performance of a wireless telecommunication network, the method comprising:
at least one wireless communication chip associated with the vehicle;
one or more hardware data processors associated with the vehicle and coupled to the wireless communication chip; and
at least one memory coupled to the one or more data processors and associated with the vehicle, wherein the memory includes executable instructions executable by the one or more hardware processors to:

receive at least one instruction to interact with a wireless telecommunication network via the wireless communication chip,
wherein the instruction includes initiating or receiving at least one communication with the wireless telecommunication network,
wherein the instruction was issued by a remote device, and
wherein the remote device is located remotely from the vehicle and is configured to provide controls via a browser interface;
sending, using a browser interface displayed on a first device, an instruction to multiple mobile devices mounted on a vehicle configured to traverse a geographic area, the multiple mobile devices configured to survey the performance of the wireless telecommunication network over the geographic area,
wherein the instruction includes initiating or receiving a communication through the wireless telecommunication network;
remotely controlling the multiple mobile devices mounted on the vehicle through the instruction issued by the first device, wherein the first device is located remotely from the multiple mobile devices mounted on the vehicle and is configured to control the multiple mobile devices through the browser interface;
wirelessly send a log generated, at least in part, by the wireless communication chip initiating or receiving the at least one communication with the wireless telecommunication network,
wherein the log indicates attributes of the at least one communication with the wireless telecommunication network, and
wherein a performance of the wireless telecommunication network can be determined based on the log.
remotely and wirelessly obtaining a log generated by a wireless communication chip of a mobile device among the multiple mobile devices using the wireless telecommunication network, 
wherein the log indicates attributes of the communication using the wireless telecommunication network,
wherein the attributes include a frequency and a signal strength associated with the frequency; and
based on the log generated by the wireless communication chip of the mobile device, remotely determining the performance of the wireless telecommunication network without obtaining a second log generated by a second device associated with the wireless telecommunication network, wherein the second device is involved in enabling the communication through the wireless telecommunication network.


Firstly, Claim 1 of P028 is method claim while claim 1 of the Instant Application is a system claim. It is obvious for people with ordinary skill in the art to implement a method in a system. Secondly, note that multiple mobile devices in claim 1 of P028 send and receives communications wirelessly, it is obvious that wireless communication chip, processor, and memory are disclosed. Thirdly, claim 1 of the instant application is disclosed by claim 1 of P028 in that claim 1 of P028 contains all the limitations of claim 1 of the instant application. Therefore, claim 1 of the instant application is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P028 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.
Note: ODP rejection needs to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose “at least one wireless communication chip associated with the vehicle; one or more hardware data processors associated with the vehicle and coupled to the wireless communication chip; and at least one memory coupled to the one or more data processors and associated with the vehicle, wherein the memory includes executable instructions executable by the one or more hardware processors to: receive at least one instruction to interact with a wireless telecommunication network via the wireless communication chip, wherein the instruction includes initiating or receiving at least one communication with the wireless telecommunication network, wherein the instruction was issued by a remote device, and wherein the remote device is located remotely from the vehicle and is configured to provide controls via a browser interface.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5/4/2022